Citation Nr: 0627081	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a variously diagnosed 
psychiatric disorder (to include PTSD), to include the 
threshold matter of whether the periods of time when the 
disability allegedly originated were qualifying periods of 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The claimant/appellant served on active duty for training 
from January 26, 1967 to June 9, 1967.  [He also alleges that 
his National Guard unit was activated, and that he thus had 
qualifying service, from July 14 to July 17, 1967.]  These 
matters are before the Board of Veterans' Appeals (Board) 
from June 1996 and June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2001 a videoconference 
hearing was held before the undersigned.  At that hearing and 
in a written statement the following month, he withdrew 
appeals seeking to reopen claims of service connection for 
back and skin disorders.  Therefore, those claims are not 
before the Board.  In April 2001 and December 2004 case was 
remanded for further development.  

The issues have been recharacterized, and consolidated into 
one, to reflect that what is for consideration initially (and 
will be ultimately dispositive) is the threshold matter of 
whether the critical periods of time in question were periods 
of qualifying service.    

It is also noteworthy that while the appellant had previously 
indicated that he was seeking service connection for PTSD as 
resulting from personal/sexual assault in service, in a 
December 2005 statement he clarified that he was not seeking 
service connection for PTSD based on personal assault in 
service.  


FINDING OF FACT

1.  It is not shown that the appellant was on "active 
service" (i.e. active duty, active duty for training 
(ACDUTRA) or inactive duty training (INACDUTRA) at the time 
of his alleged PTSD stressor event, i.e., during Newark race 
riots from July 14 to July 17, 1967.

2.  It is neither alleged nor shown that any psychiatric 
disability manifested during a National Guard drill in 
February 1969 was related to injury sustained, or myocardial 
infarction, cardiac arrest, or cerebrovascular accident that 
occurred at that time.  
CONCLUSION OF LAW

Service connection for psychiatric disorder to include PTSD 
is not warranted.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the appellant's appeal is dependent on application of 
governing regulations to determine his duty status during the 
critical time periods.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  

Also, it appears clear from the record that the appellant's 
representative has had an opportunity to review the file 
including the most recent January 2006 supplemental statement 
of the case and has had an adequate opportunity to respond to 
the RO's readjudication through subsequent argument submitted 
in March 2006 and July 2006.  Additionally, the RO has 
complied with the development required by the Board's remands 
(See Stegall v. West, 11 Vet. App. 268, 271 (1998) including 
verification of whether the periods of time in question were 
recognized as service that would be qualifying for the 
benefits sought.  

II.  Facts and Analysis

The appellant's report of separation from the Army National 
Guard of New Jersey shows that he served in the National 
Guard during the time frame from July 1965 to April 1969.  
The report also notes that the appellant was in ACDUTRA 
status from January 26, 1967 to June 9, 1967.  Similarly, the 
appellant's DD-214 notes that he had ACDUTRA between January 
26, 1967 and June 9, 1967 and that at that point he was 
released from active service and returned to state control as 
a member of the New Jersey Army National Guard to complete 
his remaining service obligation. 

In a statement accompanying the appellant's November 1995 
compensation claim he indicated that he was applying for 
service connection for psychiatric disability (diagnosed 
first as schizophrenia and later as bipolar disorder) for 
which he was separated from the Army Reserves in 1969.  In 
July 1975 the appellant alleged that while attending a 
National Guard Drill he broke into hysteria and suffered a 
nervous breakdown.  The RO responded to this allegation with 
a letter indicating he would not be eligible for compensation 
for psychiatric disability as he was on "inactive duty" 
with the National Guard when the alleged breakdown occurred.  
As he was not advised of appellate rights at the time, the 
Board finds it proper to address the matter de novo.  A March 
1969 service psychiatric evaluation report shows that the 
incident to which the appellant had referred apparently 
occurred during a February 1969 National Guard Drill when he 
was found to be "dazed", leading to referral for 
psychiatric evaluation.  The appellant's National Guard 
separation report showed that he was discharged in April 1969 
due to unsuitability.       

In a December 1997 statement the appellant indicated that the 
stressor event connected with his alleged PTSD was witnessing 
terrible events associated with the Newark race riots in July 
1967 while on duty with the New Jersey National Guard.  This 
included witnessing brutal beatings (including a killing) by 
police.  A National Guard personnel record shows that the 
appellant did have a State duty assignment from July 14, 1967 
to July 17, 1967.  A July 1998 letter from a master sergeant 
of the New Jersey National Guard indicated that the 
appellant's unit was activated for duty by the state during 
the Newark riots and an August 1999 letter from the New 
Jersey Department of Military and Veteran's Affairs (NJDMVA) 
indicated that their records showed the appellant's unit was 
sent to Newark during this period.  Pursuant to the Board's 
Remands, the RO subsequently contacted the U.S. Army Centre 
of Military History (ACMH) to ascertain whether his service 
in Newark was state or federal National Guard Service.  In 
April 2005, the ACMH indicated that according to its records 
the appellant's unit was not called to active Federal service 
in 1967.  The RO then once again contacted NJDMVA who 
essentially indicated in an April 2005 memo that they did not 
have a specific record pertaining to the appellant's July 14-
17, 1967 service.

To warrant service connection, a claimed disability must have 
been incurred in or aggravated by active military service (or 
be secondary to a service-connected disability).  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303, 3.310.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and a stressor event during active service; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The term "active service" includes active duty, any period of 
ACDUTRA in which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty, and 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training..  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(C).  The term "inactive duty training" 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23).  

As noted above, the appellant alleges that he has PTSD as a 
result of a stressor event that occurred while he was serving 
with a New Jersey National Guard unit during race riots in 
Newark from July 14, 1967 to July 17, 1967.  Significantly, 
ACMH found that the appellant's unit was not called into 
federal service in 1967, a July 1998 letter from a New Jersey 
National Guard sergeant indicates that July 14-17 Newark riot 
service was state (not federal) service, and NJDMVA records 
do not show a federal call-up at the time.  Given that a call 
into Federal Service would have been required in order for 
the appellant's service in response to the Newark race riots 
to be considered "active service" for VA benefits purposes, 
the evidence of record demonstrates that the appellant was 
not engaged in active service from July 14, 1967 to July 17, 
1967.  Consequently, any stressor event during the 
appellant's service (if any) in the New Jersey National Guard 
during the Newark race riots from July 14, 1967 to July 17, 
1967 cannot be found to have occurred during active service.  
Hence, the claim seeking service connection for PTSD asserts 
a claim of disability resulting from an event that occurred 
while the appellant was not on active duty (and any such 
disability cannot be found to have been sustained in line of 
duty).  Accordingly, the appellant's claim seeking service 
connection for PTSD based on a stressor event that occurred 
during the period from July 14, 1967 to July 17, 1967 lacks 
legal merit, and such claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding that portion of the appellant's claim that seeks 
service connection for a psychiatric disability as a result 
of a "nervous breakdown" during a National Guard drill in 
1969, it is unclear whether such breakdown actually occurred 
during a drill.  (While the appellant was noted to be 
exhibiting a "dazed" appearance, and was referred for 
psychiatric evaluation, the record does not show that such 
"dazed" appearance was first manifested during the drill.)  
Regardless, the drill would have been a period of INACDUTRA.  
See 38 C.F.R. § 3.6(d)(and also 32 U.S.C. § 502).  For a 
period of INACDUTRA to be considered active duty (so as to 
establish that a disability may be service connected), it 
must be shown that the disability for which service 
connection is sought resulted from an injury (emphasis added) 
in line of duty or from acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident during such training.  
Here, it is neither shown nor alleged that the appellant's 
"dazed" appearance at the 1969 National Guard drill in 
question was associated with an injury, myocardial 
infarction, cardiac arrest, or cerebrovascular accident.  
Consequently, the claim likewise lacks legal merit, and must 
be denied as a matter of law.  See Sabonis, supra.  


ORDER

Service connection for a variously diagnosed psychiatric 
disorder to include PTSD is denied.  



_____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


